 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee eee cee ea ee eh Pe A A Sd hb dh SSE SY Fd SS eu em eft x
UNITED STATES OF AMERICA :
19 CR 910 (NSR)
~ Vv. ~~
ORDER
GIOVANNI TASSONE
Defendant
ere ve me ve a ee ts ene ee hd dE PO OO ut 05 Dl hy tS BE Sy Sb SE dh xX

It is hereby ORDERED that Empire State Forensics be permitted to conduct a
psychosexual evaluation of the above defendant.

SO ORDERED,

Dated: New York, New York
January 3/, 2020

FQ 7
ee 2,
a LS —_

Honorable Nelson Stephen Roman
U.S. District Judge

 

 

 
